EXHIBIT 10.3

FOURTH OMNIBUS AMENDMENT

THIS FOURTH OMNIBUS AMENDMENT, dated as of May 31, 2018 (the “Amendment”) is
entered into among Jarden Receivables, LLC (“Jarden Receivables”), the
Originators party hereto (the “Originators”), NEWELL BRANDS INC., as Servicer
(the “Servicer”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative
Agent (in such capacity, the “Administrative Agent”) and as a Managing Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender (the “Issuing Lender”)
and each Managing Agent party hereto.

W I T N E S S E T H :

WHEREAS, Jarden Receivables, as Borrower, the Servicer, the commercial paper
conduits from time to time party thereto, the financial institutions from time
to time party thereto as Committed Lenders, the financial institutions from time
to time party thereto as Managing Agents, the Issuing Lender, the Administrative
Agent, and PNC Capital Markets, as Structuring Agent, have entered into that
certain Loan and Servicing Agreement, dated as of October 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

WHEREAS, Jarden Receivables, as Buyer, and the Originators from time to time
party thereto have entered into that certain Receivables Contribution and Sale
Agreement, dated as of October 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”);

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend certain provisions of the Loan Agreement and the
Sale Agreement as described below; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1.    Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement, and if not defined therein, in the Sale Agreement.

Section 2.    Amendments to the Loan Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 4 below, the Loan Agreement shall
be and hereby is amended as follows:

(a)    Section 1.01 of the Loan Agreement is amended to insert the following new
definitions in appropriate alphabetical order:

“Goody Business” means the design, manufacturing, marketing and sale of hair
accessories and hairstyling and heat styling tools as such business is conducted
by Goody Products, Inc.



--------------------------------------------------------------------------------

“Goody Business Sale” means the sale by the Business Sellers to unrelated third
parties of the Goody Business through the sale, assignment, transfer and
delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Goody
Business.

“Material Debt Agreement” means any agreement under which any Indebtedness
aggregating $125,000,000 or more is outstanding or which provides for the
incurrence of Indebtedness of $125,000,000 or more.”

“Miken Business” means the business of designing, manufacturing, marketing,
selling and distributing sporting goods, products and accessories, including
(a) gloves, balls, bats, helmets, apparel, bags and protective gear for diamond
sports, and (b) other products, such as basketballs, footballs, uniforms,
chairs, shelters, coolers and collectibles, through licensing arrangements or
otherwise, as such business is conducted by Miken Sports, LLC.

“Miken Business Sale” means the sale by the Business Sellers to unrelated third
parties of the Miken Business through the sale, assignment, transfer and
delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Miken
Business.

“Rawlings Business” means the business of designing, manufacturing, marketing,
selling and distributing sporting goods, products and accessories, including
(a) gloves, balls, bats, helmets, apparel, bags and protective gear for diamond
sports, and (b) other products, such as basketballs, footballs, uniforms,
chairs, shelters, coolers and collectibles, through licensing arrangements or
otherwise, as such business is conducted by Rawlings Sporting Goods Company,
Inc.

“Rawlings Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Rawlings Business through the sale, assignment, transfer
and delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Rawlings
Business.

(b)    Clause (ii) of the definition of “Change of Control” in Section 1.01 of
the Loan Agreement is amended and restated to read as follows:

“(ii) any “Change in Control” or other terms of similar meaning occurs with
respect to Newell under any Material Debt Agreement to which it is a party if
the effect of such occurrence is to cause, or (with the giving of notice or
lapse of time or both) to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, either alone
or together with the occurrence of one or more additional events, such
Indebtedness to become due prior to its stated maturity or to permit the
termination of the commitment to lend pursuant to any such instrument or
agreement, or to cause Newell to make an offer to such holder or holders to
prepay, repurchase or redeem such Indebtedness prior to its stated maturity; or”

 

- 2 -



--------------------------------------------------------------------------------

(c)    The last sentence of Section 4.01(l) of the Loan Agreement is amended and
restated to read as follows:

Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
one (1) Business Day of being identified as such in accordance with
Section 5.01(j)), (ii) for a period not to exceed the earliest of (x) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of the Lehigh Business by which collections of accounts
receivable relating to the Lehigh Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, collections of accounts receivable relating to the Lehigh Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Deposit Account and
(y) ten (10) Business Days of being deposited therein), (iii) for a period not
to exceed twenty-five (25) months after the consummation of the Decor Business
Sale, collections of accounts receivable relating to the Decor Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account within ten (10) Business Days of being deposited therein), (iv) for a
period not to exceed twenty-five (25) months after the consummation of the Tool
Business Sale, collections of accounts receivable relating to the Tool Business
(which shall be electronically swept or otherwise transferred out of such
Deposit Account within five (5) Business Days of being deposited therein), (v)
for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of the
Winter Sports Business by which collections of accounts receivable relating to
the Winter Sports Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Winter Sports Business
Sale, collections of accounts receivable relating to the Winter Sports Business
(which shall be electronically swept or otherwise transferred out of such
Deposit Account no later than the earliest of (x) the related number of days
agreed to by the applicable Business Sellers and the final purchaser of the
Winter Sports Business by which Newell is required to transfer collections of
accounts receivable relating to the Winter Sports Business out of such Deposit
Account and (y) ten (10) Business Days of being deposited therein), (vi) for a
period not to exceed twelve (12) months after the consummation of the Hearthmark
Business Sale, collections of accounts receivable relating to the Hearthmark
Business (which shall be electronically swept or otherwise transferred out of
such Deposit Account within five (5) Business Days of being deposited therein),
(vii) for a period not to exceed twelve (12) months after the consummation of
the Triathlon Business Sale, collections of accounts receivable relating to the
Triathlon Business (which shall be electronically swept or

 

- 3 -



--------------------------------------------------------------------------------

otherwise transferred out of such Deposit Account within five (5) Business Days
of being deposited therein), (viii) for a period not to exceed eighteen
(18) months after the consummation of the Consumer Storage Business Sale,
collections of accounts receivable relating to the Consumer Storage Business
(which shall be electronically swept or otherwise transferred out of such
Deposit Account within five (5) Business Days of being deposited therein), (ix)
for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of the
Goody Business by which collections of accounts receivable relating to the Goody
Business shall no longer be deposited therein and (y) twenty-five (25) months
after the consummation of the Goody Business Sale, collections of accounts
receivable relating to the Goody Business (which shall be electronically swept
or otherwise transferred out of such Deposit Account no later than the earliest
of (x) the related number of days agreed to by the applicable Business Sellers
and the final purchaser of the Goody Business by which Newell is required to
transfer collections of accounts receivable relating to the Goody Business out
of such Deposit Account and (y) ten (10) Business Days of being deposited
therein), (x) for a period not to exceed the earliest of (x) the related number
of months agreed to by the applicable Business Sellers and the final purchaser
of the Rawlings Business by which collections of accounts receivable relating to
the Rawlings Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Rawlings Business Sale, collections of
accounts receivable relating to the Rawlings Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Rawlings Business by
which Newell is required to transfer collections of accounts receivable relating
to the Rawlings Business out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein), (xi) for a period not to exceed the earliest
of (x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Miken Business by which collections of accounts
receivable relating to the Miken Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Miken Business
Sale, collections of accounts receivable relating to the Miken Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Miken Business
by which Newell is required to transfer collections of accounts receivable
relating to the Miken Business out of such Deposit Account and (y) ten (10)
Business Days of being deposited therein), and (xii) amounts deposited in the
Collection Account in error, so long as the Servicer withdraws such amounts as
contemplated in Section 6.06, no funds other than the proceeds of Receivables
are deposited to any Deposit Account.

(d)    Clause (2) of the second sentence of Section 5.01(j) of the Loan
Agreement is amended and restated to read as follows:

 

- 4 -



--------------------------------------------------------------------------------

(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four
(4) days of being deposited therein, (ii) for a period not to exceed the
earliest of (x) the related number of months agreed to by the applicable
Business Sellers and the final purchaser of the Lehigh Business by which
collections of accounts receivable relating to the Lehigh Business shall no
longer be deposited therein and (y) twenty-five (25) months after the
consummation of the Lehigh Business Sale, in the case of collections of accounts
receivable relating to the Lehigh Business, no later than the earliest of
(x) the related number of days agreed to by the applicable Business Sellers and
the final purchaser of the Lehigh Business by which Newell is required to
transfer collections of accounts receivable relating to the Lehigh Business out
of such Deposit Account and (y) ten (10) Business Days of being deposited
therein, (iii) for a period not to exceed twenty-five (25) months after the
consummation of the Decor Business Sale, in the case of collections of accounts
receivable relating to the Decor Business, within ten (10) Business Days of
being deposited therein, (iv) for a period not to exceed twenty-five (25) months
after the consummation of the Tool Business Sale, in the case of collections of
accounts receivable relating to the Tool Business, within five (5) Business Days
of being deposited therein, (v) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Winter Sports Business by which collections of
accounts receivable relating to the Winter Sports Business shall no longer be
deposited therein and (y) twenty-five (25) months after the consummation of the
Winter Sports Business Sale, in the case of collections of accounts receivable
relating to the Winter Sports Business, no later than the earliest of (x) the
related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Winter Sports Business by which Newell is required to
transfer collections of accounts receivable relating to the Winter Sports
Business out of such Deposit Account and (y) ten (10) Business Days of being
deposited therein, (vi) for a period not to exceed twelve (12) months after the
consummation of the Hearthmark Business Sale, in the case of collections of
accounts receivable relating to the Hearthmark Business, within five
(5) Business Days of being deposited therein, (vii) for a period not to exceed
twelve (12) months after the consummation of the Triathlon Business Sale, in the
case of collections of accounts receivable relating to the Triathlon Business,
within five (5) Business Days of being deposited therein, (viii) for a period
not to exceed eighteen (18) months after the consummation of the Consumer
Storage Business Sale, in the case of collections of accounts receivable
relating to the Consumer Storage Business, within five (5) Business Days of
being deposited therein, (ix) for a period not to exceed the earliest of (x) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of the Goody Business by which collections of accounts
receivable relating to the Goody Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Goody Business
Sale, in the case of collections of accounts receivable relating to the Goody
Business, no later than the earliest of (x) the

 

- 5 -



--------------------------------------------------------------------------------

related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Goody Business by which Newell is required to transfer
collections of accounts receivable relating to the Goody Business out of such
Deposit Account and (y) ten (10) Business Days of being deposited therein,
(x) for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of the
Rawlings Business by which collections of accounts receivable relating to the
Rawlings Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Rawlings Business Sale, in the case of
collections of accounts receivable relating to the Rawlings Business, no later
than the earliest of (x) the related number of days agreed to by the applicable
Business Sellers and the final purchaser of the Rawlings Business by which
Newell is required to transfer collections of accounts receivable relating to
the Rawlings Business out of such Deposit Account and (y) ten (10) Business Days
of being deposited therein, (xi) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Miken Business by which collections of accounts
receivable relating to the Miken Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Miken Business
Sale, in the case of collections of accounts receivable relating to the Miken
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Miken Business
by which Newell is required to transfer collections of accounts receivable
relating to the Miken Business out of such Deposit Account and (y) ten (10)
Business Days of being deposited therein, and (xii) in the case of all other
amounts, within one (1) Business Day of being deposited therein.

(e)    Subsection (o) of Section 5.01 of the Loan Agreement is amended and
restated to read as follows:

(o) Additional Undertaking. Promptly after becoming available, the Servicer
shall deliver to the Administrative Agent the final version of any “transfer and
servicing agreement” relating to the Goody Business Sale, the Miken Business
Sale and the Rawlings Business Sale.

(f)    Subsection (h) of Section 5.02 of the Loan Agreement is amended and
restated to read as follows:

(h) Collections. No Borrower Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Deposit Account cash or cash
proceeds other than Collections and (i) amounts owing to Newell Puerto Rico,
Ltd. in an amount not to exceed $2,000,000 in the aggregate in any calendar
month, (ii) in each case, for a period not to exceed twenty-five (25) months
(or, in the case of the Lehigh Business Sale, the Winter Sports Business Sale,
the Goody Business Sale, the Miken Business Sale and the Rawlings Business Sale,
for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of such
business by which

 

- 6 -



--------------------------------------------------------------------------------

collections of accounts receivable relating to such business shall no longer be
deposited therein and (y) twenty-five (25) months) after consummation of the
Lehigh Business Sale, the Decor Business Sale, the Tool Business Sale, the
Winter Sports Business Sale, the Goody Business Sale, the Miken Business Sale or
the Rawlings Business Sale, as applicable, collections of accounts receivable
relating to the Lehigh Business, the Decor Business, the Tool Business, the
Winter Sports Business, the Goody Business Sale, the Miken Business Sale or the
Rawlings Business Sale, respectively, (iii) in each case, for a period not to
exceed twelve (12) months after consummation of the Hearthmark Business Sale or
the Triathlon Business Sale, as applicable, collections of accounts receivable
relating to the Hearthmark Business and the Triathlon Business, respectively,
(iv) for a period not to exceed eighteen (18) months after consummation of the
Consumer Storage Business Sale, collections of accounts receivable relating to
the Consumer Storage Business and (v) amounts deposited in the Collection
Account in error, in each case, so long as the Servicer withdraws such amounts
as contemplated in Section 6.06. Except as provided in Section 5.01(j) hereof or
as may be required by the Administrative Agent pursuant to the last sentence of
Section 6.02(b), no Borrower Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, any Collections or proceeds thereof to
any lock-box account or to any other account not covered by a Blocked Account
Agreement.

(g)    The first sentence of Section 6.06 of the Loan Agreement is amended and
restated to read as follows:

In the case of any remittances received in any Lock-Box or Deposit Account that
shall have been identified to the satisfaction of, or determined by, the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall, as applicable, remit such items to the
Person identified to, or determined by, it as being the owner of such
remittances (i) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Lehigh Business by which collections of accounts receivable
relating to the Lehigh Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Lehigh Business Sale,
in the case of collections of accounts receivable relating to the Lehigh
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Lock-Box or Deposit
Account and (y) ten (10) Business Days of being deposited therein, (ii) for a
period not to exceed twenty-five (25) months after the consummation of the Decor
Business Sale, in the case of collections of accounts receivable relating to the
Decor Business, within ten (10) Business Days of being deposited therein,
(iii) for a period not to exceed twenty-five (25) months after the consummation
of the Tool Business Sale, in the case of collections of accounts receivable
relating to the Tool Business, within five (5) Business Days of being deposited
therein, (iv) for a period not to exceed the earliest of (x) the related

 

- 7 -



--------------------------------------------------------------------------------

number of months agreed to by the applicable Business Sellers and the final
purchaser of the Winter Sports Business by which collections of accounts
receivable relating to the Winter Sports Business shall no longer be deposited
therein and (y) twenty-five (25) months after the consummation of the Winter
Sports Business Sale, in the case of collections of accounts receivable relating
to the Winter Sports Business, no later than the earliest of (x) the related
number of days agreed to by the applicable Business Sellers and the final
purchaser of the Winter Sports Business by which Newell is required to transfer
collections of accounts receivable relating to the Winter Sports Business out of
such Lock-Box or Deposit Account and (y) ten (10) Business Days of being
deposited therein, (v) for a period not to exceed twelve (12) months after the
consummation of the Hearthmark Business Sale, in the case of collections of
accounts receivable relating to the Hearthmark Business, within five
(5) Business Days of being deposited therein, (vi) for a period not to exceed
twelve (12) months after the consummation of the Triathlon Business Sale, in the
case of collections of accounts receivable relating to the Triathlon Business,
within five (5) Business Days of being deposited therein, (vii) for a period not
to exceed eighteen (18) months after the consummation of the Consumer Storage
Business Sale, in the case of collections of accounts receivable relating to the
Consumer Storage Business, within five (5) Business Days of being deposited
therein, (viii) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Goody Business by which collections of accounts receivable
relating to the Goody Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Goody Business Sale,
in the case of collections of accounts receivable relating to the Goody
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Goody Business
by which Newell is required to transfer collections of accounts receivable
relating to the Goody Business out of such Lock-Box or Deposit Account and
(y) ten (10) Business Days of being deposited therein, (ix) for a period not to
exceed the earliest of (x) the related number of months agreed to by the
applicable Business Sellers and the final purchaser of the Rawlings Business by
which collections of accounts receivable relating to the Rawlings Business shall
no longer be deposited therein and (y) twenty-five (25) months after the
consummation of the Rawlings Business Sale, in the case of collections of
accounts receivable relating to the Rawlings Business, no later than the
earliest of (x) the related number of days agreed to by the applicable Business
Sellers and the final purchaser of the Rawlings Business by which Newell is
required to transfer collections of accounts receivable relating to the Rawlings
Business out of such Lock-Box or Deposit Account and (y) ten (10) Business Days
of being deposited therein, (x) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Miken Business by which collections of accounts
receivable relating to the Miken Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Miken Business
Sale, in the case of collections of accounts receivable relating to the Miken
Business, no

 

- 8 -



--------------------------------------------------------------------------------

later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Miken Business by
which Newell is required to transfer collections of accounts receivable relating
to the Miken Business out of such Lock-Box or Deposit Account and (y) ten
(10) Business Days of being deposited therein, and (xi) in the case of all other
amounts, within one (1) Business Day after such identification or determination.

(h)    Exhibit III to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Exhibit III hereto.

Section 3.    Amendments to the Sale Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 4 below, the Sale Agreement shall
be and hereby is amended as follows:

(a)    The last sentence of Section 2.1(l) of the Sale Agreement is amended and
restated to read as follows:

Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
four (4) Business Days of being identified as such in accordance with
Section 4.1(i)), (ii) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Lehigh Business by which collections of accounts receivable
relating to the Lehigh Business shall no longer be deposited therein and
(y) twenty-five (25) months after the consummation of the Lehigh Business Sale,
collections of accounts receivable relating to the Lehigh Business (which shall
be electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein), (iii) for a period not to exceed twenty-five
(25) months after the consummation of the Decor Business Sale, collections of
accounts receivable relating to the Decor Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
ten (10) Business Days of being deposited therein), (iv) for a period not to
exceed twenty-five (25) months after the consummation of the Tool Business Sale,
collections of accounts receivable relating to the Tool Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
five (5) Business Days of being deposited therein), (v) for a period not to
exceed (x) the earliest of the related number of months agreed to by the
applicable Business Sellers and the final purchaser of the Winter Sports
Business by which collections of accounts receivable relating to the Winter
Sports Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Winter Sports Business Sale,
collections of accounts receivable relating to the Winter

 

- 9 -



--------------------------------------------------------------------------------

Sports Business (which shall be electronically swept or otherwise transferred
out of such Deposit Account no later than the earliest of (x) the related number
of days agreed to by the applicable Business Sellers and the final purchaser of
the Winter Sports Business by which Newell is required to transfer collections
of accounts receivable relating to the Winter Sports Business out of such
Deposit Account and (y) ten (10) Business Days of being deposited therein), (vi)
for a period not to exceed twelve (12) months after the consummation of the
Hearthmark Business Sale, collections of accounts receivable relating to the
Hearthmark Business (which shall be electronically swept or otherwise
transferred out of such Deposit Account within five (5) Business Days of being
deposited therein), (vii) for a period not to exceed twelve (12) months after
the consummation of the Triathlon Business Sale, collections of accounts
receivable relating to the Triathlon Business (which shall be electronically
swept or otherwise transferred out of such Deposit Account within five
(5) Business Days of being deposited therein), (viii) for a period not to exceed
eighteen (18) months after the consummation of the Consumer Storage Business
Sale, collections of accounts receivable relating to the Consumer Storage
Business (which shall be electronically swept or otherwise transferred out of
such Deposit Account within five (5) Business Days of being deposited therein),
(ix) for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of the
Goody Business by which collections of accounts receivable relating to the Goody
Business shall no longer be deposited therein and (y) twenty-five (25) months
after the consummation of the Goody Business Sale, collections of accounts
receivable relating to the Goody Business (which shall be electronically swept
or otherwise transferred out of such Deposit Account no later than the earliest
of (x) the related number of days agreed to by the applicable Business Sellers
and the final purchaser of the Goody Business by which Newell is required to
transfer collections of accounts receivable relating to the Goody Business out
of such Deposit Account and (y) ten (10) Business Days of being deposited
therein), (x) for a period not to exceed the earliest of (x) the related number
of months agreed to by the applicable Business Sellers and the final purchaser
of the Rawlings Business by which collections of accounts receivable relating to
the Rawlings Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Rawlings Business Sale, collections of
accounts receivable relating to the Rawlings Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Rawlings Business by
which Newell is required to transfer collections of accounts receivable relating
to the Rawlings Business out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein), (xi) for a period not to exceed the earliest
of (x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Miken Business by which collections of accounts
receivable relating to the Miken Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Miken Business
Sale, collections of accounts receivable relating to the Miken

 

- 10 -



--------------------------------------------------------------------------------

Business (which shall be electronically swept or otherwise transferred out of
such Deposit Account no later than the earliest of (x) the related number of
days agreed to by the applicable Business Sellers and the final purchaser of the
Miken Business by which Newell is required to transfer collections of accounts
receivable relating to the Miken Business out of such Deposit Account and
(y) ten (10) Business Days of being deposited therein), and (xii) amounts
deposited in any Deposit Account in error, no funds other than the proceeds of
Receivables of such Originator are deposited to any Deposit Account of such
Originator.

(b)    Clause (2) of the second sentence of Section 4.1(i) of the Sale Agreement
is amended and restated to read as follows:

(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four
(4) days of receipt or deposit, (ii) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business by which collections of accounts
receivable relating to the Lehigh Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, in the case of collections of accounts receivable relating to the Lehigh
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Deposit Account and
(y) ten (10) Business Days of being deposited therein, (iii) for a period not to
exceed twenty-five (25) months after the consummation of the Decor Business
Sale, in the case of collections of accounts receivable relating to the Decor
Business, within ten (10) Business Days of being deposited therein, (iv) for a
period not to exceed twenty-five (25) months after the consummation of the Tool
Business Sale, in the case of collections of accounts receivable relating to the
Tool Business, within five (5) Business Days of being deposited therein, (v) for
a period not to exceed the earliest of (x) the related number of months agreed
to by the applicable Business Sellers and the final purchaser of the Winter
Sports Business by which collections of accounts receivable relating to the
Winter Sports Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Winter Sports Business Sale, in the
case of collections of accounts receivable relating to the Winter Sports
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Winter Sports
Business by which Newell is required to transfer collections of accounts
receivable relating to the Winter Sports Business out of such Deposit Account
and (y) ten (10) Business Days of being deposited therein, (vi) for a period not
to exceed twelve (12) months after the consummation of the Hearthmark Business
Sale, in the case of collections of accounts receivable relating to the
Hearthmark Business, within five (5) Business Days of being deposited therein,
(vii) for a period not to exceed twelve (12) months after the consummation of
the Triathlon Business Sale, in the case of collections of

 

- 11 -



--------------------------------------------------------------------------------

accounts receivable relating to the Triathlon Business, within five (5) Business
Days of being deposited therein, (viii) for a period not to exceed eighteen
(18) months after the consummation of the Consumer Storage Business Sale, in the
case of collections of accounts receivable relating to the Consumer Storage
Business, within five (5) Business Days of being deposited therein, (ix) for a
period not to exceed the earliest of (x) the related number of months agreed to
by the applicable Business Sellers and the final purchaser of the Goody Business
by which collections of accounts receivable relating to the Goody Business shall
no longer be deposited therein and (y) twenty-five (25) months after the
consummation of the Goody Business Sale, in the case of collections of accounts
receivable relating to the Goody Business, no later than the earliest of (x) the
related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Goody Business by which Newell is required to transfer
collections of accounts receivable relating to the Goody Business out of such
Deposit Account and (y) ten (10) Business Days of being deposited therein,
(x) for a period not to exceed the earliest of (x) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of the
Rawlings Business by which collections of accounts receivable relating to the
Rawlings Business shall no longer be deposited therein and (y) twenty-five
(25) months after the consummation of the Rawlings Business Sale, in the case of
collections of accounts receivable relating to the Rawlings Business, no later
than the earliest of (x) the related number of days agreed to by the applicable
Business Sellers and the final purchaser of the Rawlings Business by which
Newell is required to transfer collections of accounts receivable relating to
the Rawlings Business out of such Deposit Account and (y) ten (10) Business Days
of being deposited therein, (xi) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Miken Business by which collections of accounts
receivable relating to the Miken Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Miken Business
Sale, in the case of collections of accounts receivable relating to the Miken
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Miken Business
by which Newell is required to transfer collections of accounts receivable
relating to the Miken Business out of such Deposit Account and (y) ten (10)
Business Days of being deposited therein and (xii) in the case of all other
amounts, within one (1) Business Day of being deposited therein.

(c)    Subsection (f) of Section 4.2 of the Sale Agreement is amended and
restated to read as follows:

(f) Collections. Except for (i) amounts owing to Newell Puerto Rico, Ltd. in an
amount not to exceed $2,000,000 in the aggregate in any calendar month, (ii) in
each case, for a period not to exceed twenty-five (25) months (or, in the case
of the Lehigh Business Sale, the Winter Sports Business Sale, the Goody Business
Sale and the Rawlings Business Sale, for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the

 

- 12 -



--------------------------------------------------------------------------------

final purchaser of such business by which collections of accounts receivable
relating to such business shall no longer be deposited therein and
(y) twenty-five (25) months) after consummation of the Lehigh Business Sale, the
Decor Business Sale, the Tool Business Sale, the Winter Sports Business Sale,
the Goody Business Sale or the Rawlings Business Sale, as applicable,
collections of accounts receivable relating to the Lehigh Business, the Decor
Business, the Tool Business, the Winter Sports Business, the Goody Business, the
Miken Business and the Rawlings Business, respectively, (iii) in each case, for
a period not to exceed twelve (12) months after consummation of the Hearthmark
Business Sale or the Triathlon Business Sale, as applicable, collections of
accounts receivable relating to the Hearthmark Business and the Triathlon
Business, respectively, (iv) for a period not to exceed eighteen (18) months
after consummation of the Consumer Storage Business Sale, collections of
accounts receivable relating to the Consumer Storage Business and (v) amounts
deposited in the Collection Account in error, such Originator will not deposit
or otherwise credit, or cause or permit to be so deposited or credited, to any
Deposit Account cash or cash proceeds other than Collections. Except as provided
under Section 4.1(i) or as may be required by the Administrative Agent, such
Originator will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, any Collections or proceeds thereof to any lock-box
account or to any other account not covered by a Blocked Account Agreement.

(d)    Schedule VII to the Sale Agreement is hereby amended and restated in its
entirety as set forth on Schedule VII hereto.

Section 4.    Conditions to Amendment. This Amendment shall become effective and
be deemed effective as of the date first written above (the “Amendment Effective
Date”) upon the satisfaction of the following conditions precedent:

(a)    Jarden Receivables, each Originator, the Servicer, the Administrative
Agent, the Issuing Lender and the Managing Agents party hereto shall have
executed and delivered this Amendment.

(b)    The Administrative Agent shall have received a duly executed
Reaffirmation, Consent and Acknowledgment of the Performance Undertaking in the
form attached hereto.

(c)    The Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

Section 5.    Agreement in Full Force and Effect/Effectiveness of Amendment.
Except as expressly set forth herein, all terms and conditions of the Loan
Agreement and the Sale Agreement, as amended, shall remain in full force and
effect. Upon the effectiveness of this Amendment, (i) Jarden Receivables and the
Servicer each hereby reaffirms all covenants, representations and warranties
made by it in the Loan Agreement and the Sale Agreement, as applicable, to the
extent the same are not amended hereby and agrees that all such covenants,

 

- 13 -



--------------------------------------------------------------------------------

representations and warranties shall be deemed to have been remade as of the
Amendment Effective Date (except for those representations and warranties that
are expressly made only as of a different date, which representations and
warranties shall be correct as of the date made) and each reference in the Loan
Agreement or the Sale Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be, and any references to such
agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be, a reference to such
agreement as amended hereby.

Section 6.    Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 7.    Governing Law. This Amendment shall be construed in accordance
with the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

[SIGNATURE PAGES TO FOLLOW]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

JARDEN RECEIVABLES, LLC BY:   SUNBEAM PRODUCTS, INC. Its:   manager and sole
member By:    

  Name:    

  Title:    

 

NEWELL BRANDS INC.,

    as Servicer

By:    

  Name:    

  Title:    

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

THE ORIGINATORS:

 

BRK BRANDS, INC.

CALPHALON CORPORATION

THE COLEMAN COMPANY, INC.

GOODY PRODUCTS, INC.

GRACO CHILDREN’S PRODUCTS INC.

HEARTHMARK, LLC

IGNITE USA, LLC

LIFOAM INDUSTRIES, LLC

MARMOT MOUNTAIN, LLC

MIKEN SPORTS, LLC

NEWELL BRANDS INC.

PURE FISHING, INC.

RAWLINGS SPORTING GOODS COMPANY, INC.

RUBBERMAID COMMERCIAL PRODUCTS LLC

RUBBERMAID INCORPORATED

SANFORD, L.P.

SHAKESPEARE COMPANY, LLC

SUNBEAM PRODUCTS, INC.

THE YANKEE CANDLE COMPANY, INC.

 

By:    

  Name:  

  Title:  

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

 

THE UNITED STATES PLAYING CARD COMPANY,

    as an Originator

By:    

  Name:    

  Title:    

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

    as Administrative Agent and as

    a Managing Agent

By:    

  Name:  

  Title:  

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Issuing Lender and as a Managing Agent

By:    

  Name:    

  Title:    

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

    as a Managing Agent

By:    

  Name:    

  Title:    

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

MUFG BANK, LTD. F/K/A THE BANK OF

TOKYO-MITSUBISHI UFJ, LTD., NEW YORK

BRANCH,

    as a Managing Agent

By:    

  Name:    

  Title:    

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

SUNTRUST BANK,

    as a Managing Agent

By:    

  Name:    

  Title:    

 

SIGNATURE PAGE TO FOURTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR

The undersigned, Newell Brands Inc., heretofore executed and delivered to the
Administrative Agent a Performance Undertaking dated October 3, 2016. The
undersigned hereby acknowledges and consents to the Fourth Omnibus Amendment
dated as of the date hereof, and confirms that its Performance Undertaking, and
all obligations of the undersigned thereunder, remains in full force and effect.
The undersigned further agrees that the consent of the undersigned to any other
amendment or modification to the Loan Agreement or the Sale Agreement or any of
the Facility Documents referred to therein (each as existing on the date hereof)
shall not be required as a result of this consent having been obtained. The
undersigned acknowledges that the administrative agent, the Issuing Lender and
the Managing Agents are relying on the assurances provided herein in entering
into the Amendment set forth above.

Dated As Of [                    ], 2018.

 

NEWELL BRANDS INC.,

By:    

  Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT III

DEPOSIT ACCOUNTS; DEPOSIT ACCOUNT BANKS AND LOCK-BOXES

 

BANK NAME    LOCK-BOX NUMBER    DEPOSIT ACCOUNT NUMBER

Bank of America

   5544    5800679044

Bank of America

   55441    5800679044

Bank of America

   5550    5800679077

Bank of America

   1489    5800923418

Bank of America

   n/a    5801010603

Bank of America

   416442    9429375420

Bank of America

   41163    9429375420

Bank of America

   405037    9429375420

Bank of America

   n/a    4636054617

Bank of America

   3750    9429382540

JPMorgan Chase

   915170    304194425

JPMorgan Chase

   915172    304194476

JPMorgan Chase

   915210    304195758

JPMorgan Chase

   915199    304267600

JPMorgan Chase

   532446    304600296

JPMorgan Chase

   88967    304600377

JPMorgan Chase

   910212    304600393

JPMorgan Chase

   n/a    844040147

JPMorgan Chase

   24857    844014738

JPMorgan Chase

   n/a    304195065

JPMorgan Chase

   n/a    304657883

JPMorgan Chase

   n/a    304267309

JPMorgan Chase

   n/a    304962562

Northern Trust

   91167    2732580

Northern Trust

   n/a    2732599

PNC Bank

   534697    4622569101

PNC Bank

   777039    4622569101

PNC Bank

   824368    4622569101

PNC Bank

   862205    4622569101

PNC Bank

   911535    4622569101

PNC Bank

   931284    4622883053

PNC Bank

   931293    4622883053

PNC Bank

   538003    4622939002

PNC Bank

   824377    4622939002

PNC Bank

   862510    4622939002

PNC Bank

   911540    4622939002

PNC Bank

   911578    4622939002

PNC Bank

   863062    4622975505

PNC Bank

   865558    4623080471

PNC Bank

   n/a    4623037465



--------------------------------------------------------------------------------

BANK NAME    LOCK-BOX NUMBER    DEPOSIT ACCOUNT NUMBER

PNC Bank

   531691    4803445351

PNC Bank

   776073    4803445351

PNC Bank

   826546    4803445351

Wells Fargo Bank

   203088    4122052921

Wells Fargo Bank

   774626    4122052921

Wells Fargo Bank

   842509    4122052921

Wells Fargo Bank

   n/a    4122054299

Wells Fargo Bank

   823426    4121897615

 

III - 2



--------------------------------------------------------------------------------

SCHEDULE VII

LOCK-BOXES AND DEPOSIT ACCOUNTS

 

BANK NAME    LOCK-BOX NUMBER    DEPOSIT ACCOUNT NUMBER

BANK OF AMERICA

   5544    5800679044

BANK OF AMERICA

   55441    5800679044

BANK OF AMERICA

   5550    5800679077

BANK OF AMERICA

   1489    5800923418

BANK OF AMERICA

   n/a    5801010603

BANK OF AMERICA

   416442    9429375420

BANK OF AMERICA

   41163    9429375420

BANK OF AMERICA

   405037    9429375420

BANK OF AMERICA

   n/a    4636054617

BANK OF AMERICA

   3750    9429382540 JPMORGAN CHASE    915170    304194425 JPMORGAN CHASE   
915172    304194476 JPMORGAN CHASE    915210    304195758 JPMORGAN CHASE   
915199    304267600 JPMORGAN CHASE    532446    304600296 JPMORGAN CHASE   
88967    304600377 JPMORGAN CHASE    910212    304600393 JPMORGAN CHASE    n/a
   844040147 JPMORGAN CHASE    24857    844014738 JPMORGAN CHASE    n/a   
304195065 JPMORGAN CHASE    n/a    304657883 JPMORGAN CHASE    n/a    304267309
JPMORGAN CHASE    n/a    304962562

NORTHERN TRUST

   91167    2732580

NORTHERN TRUST

   n/a    2732599 PNC BANK    534697    4622569101 PNC BANK    777039   
4622569101 PNC BANK    824368    4622569101 PNC BANK    862205    4622569101 PNC
BANK    911535    4622569101 PNC BANK    931284    4622883053 PNC BANK    931293
   4622883053 PNC BANK    538003    4622939002 PNC BANK    824377    4622939002
PNC BANK    862510    4622939002 PNC BANK    911540    4622939002



--------------------------------------------------------------------------------

BANK NAME    LOCK-BOX NUMBER    DEPOSIT ACCOUNT NUMBER PNC BANK    911578   
4622939002 PNC BANK    863062    4622975505 PNC BANK    865558    4623080471 PNC
BANK    n/a    4623037465 PNC BANK    531691    4803445351 PNC BANK    776073   
4803445351 PNC BANK    826546    4803445351 WELLS FARGO BANK    203088   
4122052921 WELLS FARGO BANK    774626    4122052921 WELLS FARGO BANK    842509
   4122052921 WELLS FARGO BANK    n/a    4122054299 WELLS FARGO BANK    23426   
4121897615

 

VII - 2